Case: 13-1005    Document: 22     Page: 1     Filed: 12/19/2012




           NOTE: This order is nonprecedential.


   mutteb ~tate~ Qtourt of ~peal~
       for tbe jfeberal Qttrcutt

       SCHOLLE CUSTOM PACKAGING, INC.,
               Plaintiff-Appellant,
                             v.
           GRAYLING INDUSTRIES, INC.,
                Defendant-Appellee.


                        2013-1005


   Appeal from the United States District Court for the
Western District of Michigan in case no. 03-CV-0093,
Chief Judge Paul L. Maloney.


                      ON MOTION


                        ORDER
    The parties jointly move to dismiss this appeal.
    Upon consideration thereof,
    IT Is ORDERED THAT:
    (1) The motion is granted. The appeal is dismissed.
    (2) Each side shall bear its own costs.
Case: 13-1005    Document: 22     Page: 2   Filed: 12/19/2012




SCHOLLE CUSTOM PACKAGING V. GRAYLING INDUSTRIES          2


                                   FOR THE COURT


                                    /s/ Jan Horbaly
                                   Jan Horbaly
                                   Clerk
s21
Issued As A Mandate: _....::..DE_C_1_9_2_01_2_ _